DETAILED ACTION
This office action is in response to an application filed 7/15/2019 wherein claims 1-5 are pending and being examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 7/15/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakasho et al. (US 2016/0001704) (hereinafter Nakasho) in view of Mizusawa et al. (US 2002/0145663) (hereinafter Mizusawa).

In regard to claim 1, Nakasho discloses, a peripheral monitoring device [¶0007; surroundings-monitoring device] comprising: 
	an acquirer configured to acquire a first rear image of a vehicle at first timing [¶0041;  imaging unit 16 c may be installed in a manner that can acquire image data in the rear direction of the vehicle. ¶0059;  image data is generated each time captured image data is acquired]; and 
	an image processing unit [¶0072; display processing unit 406 has an image selecting unit 421 and an output unit 422 and performs display processing on the display device 8 according to an operation received by the receiving unit 405] configured to: 
	superimpose first identification information on the first rear image at second timing being after the first timing [¶0141; outline 2000 of the vehicle body and outlines 2002 and 2004 of the wheels are superimposed on a previous image. In addition to these outlines, an outline 2006 of a power receiving device installed to the vehicle is superimposed on the image. ¶0129, ¶0133], the first identification information representing a position of the vehicle at the second timing [¶0129; captured image data illustrated in FIG. 16, the outline 1601 indicating a specific part of the current vehicle 1, for example, the position of the vehicle 1 itself, is superimposed on the previously imaged captured image data. ¶0085; output unit 422 can output, to the display device 8, captured image data that has been previously imaged by the imaging unit 16 a and includes an area where the current vehicle 1 is positioned, from among the captured image data stored in the ring buffer 404. ¶0141, ¶0133] and 
	display, on a display screen [¶0038; passenger and others can visually recognize a video image (a picture image) displayed on a display screen of the display device 8 through the operation input unit 10], the first rear image on which the first identification information has been [Fig.8, Fig.17, Fig.20. ¶0129; outline 1601 indicating a specific part of the current vehicle 1, for example, the position of the vehicle 1 itself, is superimposed on the previously imaged captured image data. This configuration enables the driver to understand the positional relation between the vehicle 1 and its surroundings. ¶0132-¶0133; outline 1706 of the vehicle body for indicating the position of the current vehicle, an outline 1708 of the left front wheel, and an outline 1710 of the right front wheel are displayed on the captured image data 1700 having been previously photographed], the display screen configured to be installed in the vehicle [¶0038; display device 8, the sound output device 9, the operation input unit 10, and others are installed to a monitor 11 positioned in the center of the dashboard in the width direction (in the lateral direction) of the vehicle].
	Nakasho does not explicitly disclose the vehicle including a first coupler device which couples a towed vehicle... the first identification information representing a position of the first coupler device at the second timing. However Mizusawa discloses,
	an acquirer configured to acquire a first rear image of a vehicle at first timing [¶0015;  an image picking-up means for picking up an image of a rearward direction of the vehicle. ¶0048;  rear-view camera 37 is fitted to the rear portion of the vehicle 36. Fig.10A], the vehicle including a first coupler device which couples a towed vehicle [¶0047; camera is equipped onto the rear portion of the vehicle... hitch 35 for coupling a trailed vehicle such as the trailer, the camping car, etc. is fixed under the center portion of the rear bumper of a trailing vehicle 36. Fig.7A]; and 
	an image processing unit [¶0036; image processing portion 20] configured to: 
	superimpose first identification information on the first rear image at second timing [¶0015; superposing an illustrated image... onto a synthesized image to display when the synthesized image that is obtained by image-processing an image picked up by the image picking-up means. ¶0063; superposing on the synthesized image as shown in FIG. 4], the first identification information representing a position of the first coupler device at the second timing [¶0015; superposing an illustrated image of a hitch indicating a presence position of the hitch equipped to a rear portion of the vehicle onto a synthesized image to display when the synthesized image that is obtained by image-processing an image picked up by the image picking-up means is displayed on the displaying means. ¶0063; guide 62 a indicating the position of the hitch (in this example, the illustrated image of the hitch) is displayed by superposing on the synthesized image as shown in FIG. 4], and
	display, on a display screen [¶0055; screen of the displaying means 30. ¶0046], the first rear image on which the first identification information has been superimposed [Fig. 11, Fig.12; illustrated image (62a) of the hitch superimposed over the displayed image. ¶0015, ¶0063; superposing on the synthesized image as shown in FIG. 4. In addition, in the present embodiment, an alignment guide (guide corresponding to the concave portion 61 a of the bumper: a guide line indicated like a near “U” shape by a dotted line around the hitch illustrated image 62 a in FIG. 11) 64 of the destination coupler and a guide line 65 indicating the top end bumper position of the trailed vehicle, which serves as an aim of the hitch coupling end, are displayed], the display screen configured to be installed in the vehicle [¶0046; displaying means 30 may be commonly used as the vehicle-equipped GPS terminal display (display of the so-called car navigation system)].
	Specifically, as noted above and as disclosed by the reference as a whole, Nakasho discloses a surroundings-monitoring device for a vehicle. Cameras mounted on the vehicle capture images of the vehicle's surroundings wherein at least one camera is mounted facing rear of the vehicle to capture rearward images. Images are captured and stored wherein a display can display the stored images. As noted above, the displayed images are previously captured images and thus Nakasho discloses displaying a first rear image at a second timing. Additionally, as noted above Nakasho discloses superimposing information on the past image data wherein the information indicates the current location of a variety of vehicle elements. For example, as described by ¶0133-¶0135, superimposed information can include, for example, an outline of the vehicle body, a line indicating the position of the axle, and wheel positional information. Despite this information not being visible within the previously captured image, the information serves to show a user where a current position of these elements are relative to the displayed previously captured image. However, Nakasho does not explicitly disclose the vehicle includes a coupler to tow a vehicle or that the superimposed information is a coupler device of the vehicle. 

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the device disclosed by Nakasho with the coupler device and displaying of the position of the coupler device as disclosed by Mizusawa in order to enable towing of a vehicle and proper visualization of a towing vehicle relative to a towed vehicle [Mizusawa ¶0002-¶0009, ¶0012, ¶0015-¶0018, ¶0047, ¶0063-¶0067]. As disclosed by Mizusawa and as can readily be appreciated by those of ordinary skill in the art, trailing/towing vehicles is desirable for a variety of applications, such as  camping, and by observing an image that accurately shows the coupler/hitch position, proper coupling of the vehicle and trailed vehicle can be achieved. Nakasho further discloses in ¶0134, "although the axle outline 1712 representing an axle is displayed as an example, another underfloor part may be displayed". Therefore, one of ordinary skill in the art would additionally readily recognize that combining the illustrated rear vehicle elements of Mizusawa, including the coupler/hitch, and the vehicle of Nakasho would yield predictable results. That is, one of ordinary skill in the art would have recognized that the results of adding a hitch, like that of Mizusawa, to the axle (as is standard) of the vehicle disclosed by Nakasho would result in a predictable result of Nakasho displaying the axle and additionally being capable of displaying 

In regard to claim 2, Nakasho in view of Mizusawa discloses the peripheral monitoring device according to claim 1. Nakasho in view of Mizusawa further discloses, 
	wherein the vehicle includes an imaging device [Nakasho ¶0040; Examples of the imaging unit 16 include a digital camera incorporating therein an imaging element. Mizusawa ¶0047; camera is equipped onto the rear portion of the vehicle], 
	the first coupler device is located in a dead zone of the imaging device [Nakasho ¶0133-¶0134; position at which an axle actually exists is superimposed on a previously photographed image indicating the surroundings of the vehicle. Mizusawa ¶0052;  camera 37 is installed such that the rear end portion of own vehicle 36 cannot be caught (see FIG. 3A). Mizusawa ¶0064-¶0066;  destination coupler is hidden by the bumper of own vehicle, or the like... rear-view camera cannot pick up the image of the hitch], and 
	the acquirer acquires the first rear image from the imaging device [Nakasho ¶0051; acquiring unit 401 acquires various kinds of information from various kinds of sensors and others installed to the vehicle 1. The acquiring unit 401 according to the embodiment acquires captured image data output from the imaging units 16 a to 16 d installed to the vehicle 1 a. Mizusawa ¶0036;  image processing portion 20 reads the information (picked-up image at the preceding capturing timing) stored in the other frame memory Nb in the middle of capturing the picked-up image into one frame memory Na from the camera N].
	See claim 1 for elaboration on Nakasho and Mizusawa with respect to the rear elements of the vehicle not included in the captured images, and thus are in a "dead zone". See claim 1 for motivation to combine. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakasho et al. (US 2016/0001704) (hereinafter Nakasho) in view of Mizusawa et al. (US 2002/0145663) (hereinafter Mizusawa) in view of Wang et al. (US 2016/0375831) (hereinafter Wang).

In regard to claim 3, Nakasho in view of Mizusawa discloses the peripheral monitoring device according to claim 1. Nakasho further discloses, 
	wherein the image processing unit superimposes second identification information on the first rear image [¶0134-¶0135; underfloor parts other than the axle and the differential gear may be selectively displayed in a superimposed manner... display area 1714 displays therein an icon 1716 representing an inclined attitude (the pitch angle and the roll angle) of the vehicle].
	Neither Nakasho nor Mizusawa explicitly disclose the second identification information extending from a distal end of a second coupler device to a ground, the second coupler device which couples with the first coupler device of the towed vehicle. However Wang discloses,
	wherein the image processing unit superimposes second identification information on the first rear image [¶0020; back-up assistance system 20 provides visual feedback and hitch alignment assistance through a graphic overlay 32 on the image 12... basic procedures and processes necessary to super-impose the graphic overlay 32 on the camera image 12 are well known to those skilled in the art], the second identification information extending from a distal end of a second coupler device to a ground [Fig.1, Fig.2; hitch alignment line (38) extending away from towed vehicle's coupler (28) wherein the hitch alignment line includes vertical alignment bars (40) extending towards the ground. ¶0020; graphic overlay 32 includes a trailer hitch alignment line 38 that is overlaid in the image 12 some distance above the ground 30 that is based on an estimate of the height of the trailer drawbar 26 off of the ground 30. Vertical bars 40 connected to the trailer hitch alignment line 38 show that the trailer hitch alignment line 38 is raised off of the ground 30], the second coupler device which couples with the first coupler device of the towed vehicle [Fig.1, Fig.2, ¶0019; vehicle 14 includes a tow hitch 16 having a tow hitch ball 18 extending therefrom... trailer 24 behind the vehicle 14 and including a trailer drawbar 26 having a coupler 28 positioned some distance above the ground 30 and higher than the tow hitch ball 18].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the device disclosed by Nakasho in view of Mizusawa with the second identification information indicating a second coupler wherein the second identification information . 

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakasho et al. (US 2016/0001704) (hereinafter Nakasho) in view of Mizusawa et al. (US 2002/0145663) (hereinafter Mizusawa) in view of Watanabe et al. (US 2016/0009225) (hereinafter Watanabe).

In regard to claim 4, Nakasho in view of Mizusawa discloses the peripheral monitoring device according to claim 1. Nakasho in view of Mizusawa further discloses, 
	wherein the acquirer acquires a second rear image at third timing [Nakasho ¶0087; imaging unit 16 images an image of the surroundings of the vehicle 1 (Step S1101). Mizusawa ¶0036-¶0038;image picking-up means 10 further has two frame memories corresponding to the cameras respectively...  an image processing portion 20 reads the information (picked-up image at the preceding capturing timing) stored in the other frame memory Nb in the middle of capturing the picked-up image into one frame memory Na from the camera N], the image processing unit displays the acquired second rear image on the display screen [Nakasho ¶0097-¶0108. Mizusawa ¶0054-¶0061].
	See claim 1 for motivation to combine. Neither Nakasho nor Mizusawa explicitly disclose the image processing unit displays the acquired second rear image on the display screen immediately after the third timing, the third timing is timing during an operation in a first mode, and the second timing is timing during an operation in a second mode different from the first mode. However Watanabe discloses,
	wherein the acquirer acquires a second rear image at third timing [¶0032; capturing section 16 c which functions as the first capturing section is disposed at an end portion 2 e of the vehicle body 2 on the posterior side thereof (rear side in the vehicle longitudinal direction) and is provided at a downward wall portion of a door 2 h of a rear trunk...  captured image data in a rearward direction of the vehicle can be obtained. ¶0050; overhead view image data is generated every time the captured image data is obtained. In other words, the overhead view image generating unit 412 generates first overhead view image data based on first captured image data which is subjected to rotation control by the rotation control unit 411. Then, the overhead view image generating unit 412 generates second overhead view image data based on second captured image data which is captured by the capturing section 16 and is subjected to the rotation control by the rotation control unit 411 after the first captured image data is shot (captured) and then the vehicle 1 move], 
	the image processing unit displays the acquired second rear image on the display screen immediately after the third timing [¶0062; image data is displayed in the display apparatus 8 among captured image data (present image) which is obtained currently by the capturing section. ¶0064. ¶0076; the images which are currently shot (captured) by the capturing sections 16 b and 16 d and depict the current side circumstances of the vehicle 1 are displayed as is], 
the third timing is timing during an operation in a first mode [¶0007; first display mode when the present image is displayed. ¶0064; present image (present image mode) which is subjected to the display processing by the display processing section 406. As illustrated in FIG. 8, in the screen example of the present image mode, images depicting the current state on sides of the vehicle 1 are displayed along with the present image 801, based on captured image data which is currently being captured by the capturing section], and 
the second timing is timing during an operation in a second mode [¶0007; second display mode ... when the past image is displayed. ¶0066;  display image in the display apparatus 8 can be switched to an image for displaying the vicinity of the underfloor of the vehicle 1... past image 808 is displayed instead of the present image 801 (past image mode). The past image 808 is for displaying captured image data which was shot (captured) previously by the capturing section] different from the first mode [¶0007; second display mode different from the first display mode when the past image is displayed. ¶0087; using display modes different from each other when the present image 801 is displayed or the past image 808 is displayed].
	Specifically, Watanabe discloses a plurality of cameras mounted on a vehicle for capturing images of the vehicle's surroundings (like Nakasho and Mizusawa). Similar to Nakasho, Watanabe 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the device disclosed by Nakasho in view of Mizusawa with the different modes as disclosed by Watanabe in order to improve user interaction by providing a plurality of display modes as well as ensure display of current images when certain conditions are met [Watanabe ¶0005-¶0007, ¶0062-¶0066, ¶0082-¶0084, ¶0085-¶0087]. As disclosed by Watanabe, when displaying past images (like the system of Nakasho) certain situations may occur where a driver should be aware of current situations around the vehicle and by switching to show the current situation around the vehicle, the user can quickly be aware of the current situations around the vehicle. Additionally one of ordinary skill in the art would readily appreciate the improved user convenience of providing multiple modes of display. 

In regard to claim 5, Nakasho in view of Mizusawa in view of Watanabe discloses the peripheral monitoring device according to claim 4. Nakasho in view of Mizusawa in view of Watanabe further discloses, 
	wherein the acquirer acquires an operation input for mode switch [Watanabe ¶0062; receiving unit 405 according to this embodiment receives a switching operation from the instruction signal. The switching operation indicates which image data is displayed in the display apparatus 8 among captured image data (present image) which is obtained currently by the capturing section 16 a, and the previous captured image data. Watanabe ¶0069; request for performing switching to the underfloor display is received from the driver at the position 1004], an operation input for switching a range of a transmission mechanism of the vehicle from a reverse range to another range, an operation input for changing a tailgate from a closed state to an opened state, or detection information from a distance measuring device of the vehicle, the distance measuring device that detects a distance between the vehicle and the towed vehicle, and 
	the peripheral monitoring device transitions from the first mode to the second mode on the basis of the acquired one of the operation inputs [Watanabe ¶0062; The receiving unit 405 according to this embodiment receives a switching operation from the instruction signal. The switching operation indicates which image data is displayed in the display apparatus 8 among captured image data (present image) which is obtained currently by the capturing section 16 a, and the previous captured image data. Watanabe ¶0079;  display processing section 406 functions as the control section for performing display switching between the present image 801 and the past image 808. Watanabe ¶0080; display processing section 406 performs switching from the present image 801 to the past image 808 when the user requests display of the past image 808 through the operation input section 10] or the acquired detection information. 
	The examiner has emphasize the use of "or" in this claim, as it results in only one of these variety of inputs being necessary to disclose the claim. See claim 4 for elaboration on Watanabe and motivation to combine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261.  The examiner can normally be reached on Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA A VOLENTINE/Examiner, Art Unit 2483                                                                                                                                                                                                        May 26, 2021